Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1491 Filed 04/15/21 Page 1 of 32




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                                  _________

  S&S INNOVATIONS CORP.,

        Plaintiff,                               Hon. Hala Y. Jarbou

  v.                                             Case No. 1:18-cv-1377-HYJ-PJG


  UUSI, LLC, et al.,

        Defendants.
  ________________________________/

                       REPORT AND RECOMMENDATION

       This matter is before the Court on a show-cause order regarding defense

 counsel, Kenneth B. Morgan’s, continued failure to appear in court and his repeated

 violation of the orders of this Court. (ECF No. 127). A hearing was held on April 6,

 2021, at which Mr. Morgan appeared, along with Plaintiff’s counsel.          (Minutes,

 ECF No. 128). Having considered Mr. Morgan’s explanations, in the context of the

 record of this case, and for the reasons stated herein, the undersigned judicial officer

 finds that there is clear and convincing evidence that Mr. Morgan has engaged in the

 following contemptuous conduct:

       1.     Failing to appear in Court on April 2, 2021 (Minutes, ECF No. 126);

       2.     Violating the Court’s February 23, 2021, order awarding $2,625.00 in
              costs in favor of Plaintiff, to be paid by March 25, 2021, from Mr.
              Morgan’s personal funds (ECF No. 102); and

       3.     Violating the Court’s March 5, 2021, order of contempt, ordering Mr.
              Morgan to pay a $3,000.00 sanction to the Clerk of the Court by April 5,
              2021 (ECF No. 109).
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1492 Filed 04/15/21 Page 2 of 32




       Accordingly, the undersigned judicial officer certifies the facts contained in this

 report and recommendation for purposes of the Certification of Civil Contempt and

 Order to Show Cause, which will be filed herewith.1 A show-cause hearing has been

 scheduled before the Honorable Hala Y. Jarbou for April 30, 2021, at 10:00 a.m., at

 128 Federal Building, 315 West Allegan Street, Lansing, Michigan. The undersigned

 recommends that Judge Jarbou adjudge Mr. Morgan to be in civil contempt of Court,

 and to impose the recommended sanctions, as set forth below.

       In addition, and for the reasons stated herein, the undersigned recommends

 that the Court render a default judgment against Defendants as to the remaining

 claims.2 See FED. R. CIV. P. 37(b)(2)(A)(vi). This recommendation is based both on

 Defendant counsel’s contumacious conduct and that the record – recounted below in

 detail – demonstrates that Defendants have deliberately engaged in concerted effort

 to delay and obstruct the proceedings in this case.




 1Pursuant to 28 U.S.C. § 636(e)(6)(B), where “[an] act constitutes civil contempt, the
 magistrate judge shall forthwith certify the facts to a district judge and may serve or
 cause to be served upon any person whose behavior is brought into question . . . an
 order requiring such person to show cause why that person should not be adjudged
 in contempt by reason of the facts so certified.”

 2On January 4, 2021, the Court entered summary judgment in favor of Plaintiff and
 against Defendant Tattler Home Products, LLC with respect to Counts I, II, III, and
 V; and against Defendant UUSI, LLC with respect to Counts I, II, and III. (See ECF
 No. 64, 65). Count IV remains against Defendant Tattler Home Products; Counts IV
 and V remain against Defendant UUSI; and all five counts remain against Defendant
 Norman Rautiola.

                                            2
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1493 Filed 04/15/21 Page 3 of 32




                     Certified Facts and Procedural History

       Plaintiff filed the complaint on December 12, 2018.         (ECF No. 1).     On

 January 7, 2019, Defendants filed a motion to dismiss pursuant to Rule 12(b)(6),

 arguing that the claims were barred by res judicata resulting from an earlier state

 case. (ECF No. 8). That motion was denied on March 12, 2020, with the Court noting

 that it could not grant dismissal under Rule 12(b)(6) based on the doctrine of res

 judicata, as that is an affirmative defense. (See ECF No. 21, PageID.395).

       During the pendency of the motion to dismiss, and in an effort to move the case

 along, Plaintiff filed a motion on February 11, 2020, for binding alternative dispute

 resolution, or in the alternative, for a Rule 16 conference. (ECF No. 17). Mr. Morgan

 failed to respond to Plaintiff’s efforts to confer regarding this motion 3 (see ECF

 No. 18), and he failed to file a response to the motion. The Court denied that motion

 on March 12, after the deadline for responding had passed and the same day it issued

 an order denying the motion to dismiss, noting that the Court would be scheduling a

 Rule 16 conference after Defendants’ responses to the complaint were filed. (ECF

 No. 22, PageID.398).4




 3The local rules require counsel to confer with opposing counsel prior to the filing of
 nondispositive motions and in a “good-faith effort to resolve the dispute.” W.D. MICH.
 LCIVR 7.1(d). The purpose of this rule is to avoid unnecessary litigation and to
 conserve the resources of the Court. As is evident from the record in this case, Mr.
 Morgan has consistently failed, with few exceptions, to respond to Plaintiff’s efforts
 to comply with this requirement.

 4The Honorable Paul L. Maloney presided over this case at that time. This case was
 reassigned to the Honorable Hala Y. Jarbou on September 28, 2020. (See Notice, ECF
 No. 53).
                                          3
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1494 Filed 04/15/21 Page 4 of 32




       Defendants’ deadline for answering the complaint was April 2, 2020. After

 Defendants failed to file an answer, Plaintiff filed an application for default on

 April 3, 2020. (ECF No. 23). Mr. Morgan filed the answer three days later (ECF

 No. 24), and without seeking leave to file it out of time. The undersigned has now

 had an opportunity to review the answer.

       Of the 145 paragraphs in the Answer, 117 recite the same non-substantive

 response:

              Defendants neither admit nor deny the allegations
              contained in this paragraph of the complaint for the reason
              they are without sufficient information at this time upon
              which to form a belief as to the truth thereof. Those
              persons with information sufficient to permit a more
              substantive response to those allegations are either
              deceased or otherwise unavailable at this time because of
              the current Covid-19 Emergency and various Executive
              Orders entered by the State of Michigan.

 (Id. at PageID.403-36).

       A review of the allegations in the complaint demonstrates that many of these

 responses are patently inappropriate.          For example, eight paragraphs in the

 complaint include specific factual allegations regarding matters within the personal

 knowledge of Defendant Norman Rautiola (see Complaint ¶¶ 16, 20, 23, 24, 28, 33,

 34, 44, ECF No. 1, PageID.3-7), yet the response to each of these allegations is

 identical to that quoted above (see Answer ¶¶ 16, 20, 23, 24, 28, 33, 34, 44, ECF

 No. 24, PageID.405-10, 412). Nothing in the Covid-related restrictions prevented Mr.

 Morgan from discussing these allegations with his client, Mr. Rautiola, by telephone.

 Accordingly, there appears to be no justification for declaring an inability to admit or

                                            4
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1495 Filed 04/15/21 Page 5 of 32




 deny those allegations. The complaint also contains specific allegations regarding

 the filing of prior litigation in this Court and in the Osceola County Circuit Court

 involving S&S Innovations and UUSI (see Complaint ¶¶ 69, 71, 74, 76, ECF No. 1,

 PageID.11-12), yet again Defendants, including UUSI, provide the same canned

 response quoted above (see Answer ¶¶ 69, 71, 74, 76, ECF No. 24, PageID.419-21).

 Not only are these prior cases a matter of public record, the records indicate that Mr.

 Morgan represented UUSI in each case.            (See ECF No. 8-2, PageID.184-200

 (Complaint, UUSI, LLC v. Loren Stieg, S&S Innovations, and Tattler Reusable

 Canning Lids, LLC, Case No. 1:15-cv-427 (W.D. Mich. April 22, 2015)); ECF No. 8-4,

 PageID.212-24 (Complaint, UUSI, LLC v. Loren Stieg, S&S Innovations, and Tattler

 Reusable Canning Lids, LLC, Case No. 16-14662-CK (Osceola Cty Cir. Ct, July 13,

 2016))). Moreover, these cases figured prominently in Defendants’ motion to dismiss,

 which was filed prior to answering the complaint, and the prior state case is the very

 case Mr. Morgan cited as the basis for his res judicata argument in that motion. (See

 Mtn Dismiss, ECF No. 8, PageID.173-74). Defendants’ assertions that they lack

 sufficient information to form a belief as to the truth of those allegations are specious.

       Notably, nowhere in the Answer is there a hint at any affirmative defense,

 including res judicata.5 While the fact that Defendants raised res judicata in their

 motion to dismiss would likely avoid the consequences of waiver, see Horton v. Potter,




 5“In responding to a pleading, a party must affirmatively state any . . . affirmative
 defense, including . . . res judicata. . . .” F ED. R. CIV. P. 8(c)(1).

                                             5
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1496 Filed 04/15/21 Page 6 of 32




 369 F.3d 906, (6th Cir. 2004) (“Failure to plead an affirmative defense in the first

 responsive pleading to a complaint generally results in a waiver of that defense.”)

 (emphasis supplied), the failure to address this issue in the Answer is inexplicable.

 It certainly suggests, along with the non-substantive responses discussed above, that,

 at best, little thought or effort went into the drafting of this pleading, and likely, it

 reflects an intentional effort to obfuscate.

       On April 8, 2020, the Court scheduled a Rule 16 conference for May 4, 2020,

 and it ordered the parties to file a joint status report by April 29, 2020. (ECF No. 25).

 According to the Joint Status Report, the parties agreed to make their respective

 Rule 26(a)(1) disclosures by June 1, 2020, and to complete discovery by November 15,

 2020. (ECF No. 26, PageID.443-44). The Initial Case Management Order adopted

 the deadline for Rule 26(a)(1) disclosures, but it did not include a discovery deadline.

 (ECF No. 28). Instead, it provided a September 30, 2020, deadline for filing “early

 dispositive motions,” presumably at the request of Defendants. 6 (Id. at PageID.449).




 6 In the Joint Status Report, Defendants asserted that “the subject matter of this
 action was previously included in a prior action adjudicated in the State of Michigan
 Circuit Court for the County of Osceola. Consequently, this action is barred as a
 matter of law by the doctrine of res judicata (claim preclusion).” (ECF No. 26,
 PageID.443). Mr. Morgan reasserted this contention during a February 23, 2021,
 hearing in which he advised the undersigned that he had already drafted a motion
 for summary judgment on the issue of res judicata, and that the motion would be filed
 the next day. To date, no such undertaking has been filed.

                                                6
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1497 Filed 04/15/21 Page 7 of 32




       On May 11, 2020, Plaintiff filed a motion for leave to amend the complaint.

 (ECF No. 29). Once again, Mr. Morgan failed to respond to Plaintiff’s efforts to

 consult (see ECF No. 30), and he failed to respond to the motion. The Court granted

 the motion to amend the complaint on May 27, 2020, but only after the time for

 responding had expired.     (ECF No. 31).      Defendants’ answer to the amended

 complaint was due June 12, 2020. Defendants again missed their deadline. On

 June 15, 2020, Plaintiff filed a second application for default. (ECF No. 34). Mr.

 Morgan filed the answer to the amended complaint later that day. (ECF No. 35).

 That Answer mirrors the responses in the first answer, and like the first, fails to

 mention res judicata.7

       On June 17, 2020, Plaintiff filed a motion to compel discovery, noting that

 Defendants had failed to produce their initial disclosures, in violation of the Case

 Management Order. (ECF No. 37). Plaintiff’s counsel advised that Mr. Morgan did

 not respond to his efforts to confer (see ECF No. 38), and Defendants failed to file a

 response to the motion.




 7During an August 18, 2020, hearing in which the Court addressed Plaintiff’s second
 application for default, Plaintiff’s counsel asked the Court, “at a minimum,” to strike
 the answers as unresponsive to the factual allegations in the complaint. The Court
 declined to entertain that request as it was not presented in a proper motion. Having
 now had the opportunity to review the answers, it would appear that a motion to
 strike, had it been filed, may have had merit. At the very least, the answers should
 have been stricken for failure to comply with Local Rule 8.2. See W.D. Mich.
 LCivR 8.2 (requiring that each paragraph of the answer include a verbatim recital of
 the paragraph of the complaint to which it is responsive).
                                              7
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1498 Filed 04/15/21 Page 8 of 32




          On July 13, 2020, the Court issued a notice scheduling a hearing on Plaintiff’s

 motion to compel for July 27, 2020. (ECF No. 39). Mr. Morgan failed to appear at

 the scheduled hearing (Minutes, ECF No. 43), and he failed to contact the Court

 regarding his non-appearance. The Court issued a show-cause order that same day,

 requiring counsel to appear in person on August 10, 2020, to explain why he should

 not be held in contempt or otherwise sanctioned for his failure to appear. (ECF

 No. 44). The undersigned’s judicial staff also contacted Mr. Morgan by telephone,

 leaving voicemail messages for him regarding his failure to appear.

          Mr. Morgan failed to appear at the August 10, 2020, show-cause hearing.

 (Minutes, ECF No. 45). The Court then issued another show-cause order, requiring

 Mr. Morgan to personally appear on August 18, 2020, to explain his repeated failures

 to appear. (ECF No. 46). That order noted that Mr. Morgan’s failure to appear may

 result in a warrant for his arrest. (Id. at PageID.669).

          Mr. Morgan appeared for the August 18, 2020, show-cause hearing. 8 (Minutes,

 ECF No. 49). At that hearing, he apologized to the Court and to Plaintiff’s counsel.

 Mr. Morgan advised the Court that he was unaware of the two previous hearings

 because the Court’s electronic notices were being forwarded to some email “folder”

 unbeknownst to him.9 The undersigned notes, however, that, on July 17, 2020 – four




 8   The audio recording of this hearing is available upon request.

 9The email address to which the Court’s electronic notices are sent are not selected
 by the Court, but instead are provided by the attorney in question.

                                             8
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1499 Filed 04/15/21 Page 9 of 32




 days after the Court’s notice of hearing and ten days before the hearing – Mr. Morgan

 appears to have personally filed Defendants’ responses to Plaintiff’s discovery

 requests. (ECF No. 41). That suggests that he had access to the docket on that date.

       Mr. Morgan further advised the Court that he had been unaware of the Court

 staff’s voicemail messages due to some technical problem with his phone. Mr. Morgan

 assured the Court that the problems regarding his email and voicemail had been

 resolved. The Court accepted Mr. Morgan’s explanations, as well as his apology.

       During the August 18 hearing, the Court addressed other pending matters in

 an effort to move this case forward. First, it addressed Plaintiff’s motion to compel

 Defendants’ initial disclosures. (ECF No. 37). After Mr. Morgan conceded that

 Defendants had no valid basis for failing to produce the initial disclosures required

 by the Case Management Order, the Court granted the motion to compel. Second,

 the Court addressed Plaintiff’s second application for default. (ECF No. 34). Mr.

 Morgan’s only explanation for the untimely filing of the answer to the amended

 complaint, after filing an untimely answer to the original complaint, was “the press

 of other business.” Although noting that the press of business does not constitute

 good cause for the late filing, the Court – giving Defendants the benefit of the doubt

 – set aside the second application for default. Third, the Court granted Plaintiff’s

 motion to extend the deadline for producing expert reports (ECF No. 47), which was

 necessitated by Defendants’ failure to timely provide discovery and Mr. Morgan’s

 failure to appear for court hearings (see ECF No. 47, PageID.670-71).




                                           9
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1500 Filed 04/15/21 Page 10 of 32




       The Court also addressed the requirement of awarding costs under

 Rule 37(a)(5)(A). Mr. Morgan conceded that the award of costs was appropriate, and

 he requested that Plaintiff’s council provide him with a draft petition for costs with

 the goal of reaching a stipulation and thereby saving the Court’s time in addressing

 it. The Court acceded to this request and directed Plaintiff’s council to consult with

 Mr. Morgan before filing the petition. Unfortunately, Mr. Morgan failed to provide

 any meaningful response to Plaintiff counsel’s several attempts to consult with him

 regarding the petition. (See ECF No. 52). Accordingly, Plaintiff filed its petition for

 costs on September 1, 2020 (ECF No. 51), the deadline set by the Court (see ECF

 No. 50, PageID.677).    Mr. Morgan failed to file a response to the petition.      On

 October 27, 2020, after waiting until the deadline for responding had passed, the

 Court granted the petition in part, awarding costs against Mr. Morgan, personally,

 in the amount of $6,915.00.10 (ECF No. 50, 57). Mr. Morgan was given thirty days

 to pay. (ECF No. 57).

       During the August 18 hearing, the Court advised Mr. Morgan that it takes

 seriously its deadlines and orders, and it warned that future failures to comply “very

 well may result in sanctions.” That admonition was apparently lost on Mr. Morgan,

 as he violated the October 27 order by failing to make the payment of costs.




 10The amount requested ($7,725.00) was reduced due to a discrepancy between
 counsel’s affidavit and the firm’s invoice, the Court using the lesser amount to give
 Mr. Morgan the benefit of the doubt. (See ECF No. 57, PageID.862).

                                           10
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1501 Filed 04/15/21 Page 11 of 32




       This, and Defendants’ continued failure to complete their Rule 26(a)(1)

 disclosures, prompted Plaintiff to file a motion for a show-cause order on

 November 30, 2020. (ECF No. 58). Plaintiff pointed out that, in addition to failing to

 pay the costs as ordered, Mr. Morgan had merely produced a link to a four-page list

 of potential witnesses that also noted that documents relating to the case were stored

 at Defendant’s headquarters. (Id. at PageID.870). Mr. Morgan failed to respond to

 Plaintiff counsel’s efforts to confer (see ECF No. 59), and he failed to file a response

 to the motion. On December 30, 2020, the Court conducted a hearing on that matter,

 at which Mr. Morgan appeared. (Minutes, ECF No. 61).

       During the December 30 hearing, Mr. Morgan acknowledged his failure to

 comply with the October 27 order awarding costs. 11 He asserted that he had been ill,

 but later noted: “The reason [the costs] [haven’t] been paid is a communication

 breakdown in my office. My assistant is gone and I understood it had been forwarded

 and taken care of. It wasn’t.”12 Mr. Morgan asked the Court to give him until

 January 8, 2021, to comply. The undersigned judicial officer noted that there had

 been a consistent failure on Defendants’ part in responding to motions and in

 complying with Court orders. The undersigned again admonished Mr. Morgan that

 continued violations of its orders would not be tolerated.




 11This hearing was conducted virtually through the use of Zoom. The audio/video
 recording of this hearing is available upon request.

 12Given that the October 27 order made clear that Mr. Morgan was “personally
 responsible for paying the award of costs” (ECF No. 57, PageID.867), there is no
 reason for any confusion about whether the costs had been paid.
                                         11
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1502 Filed 04/15/21 Page 12 of 32




       With respect to the initial disclosures, Mr. Morgan asserted that he had

 complied with the provisions of Rule 26(a)(1)(A)(ii) because he had provided Plaintiff

 with a description and location of documents in Defendants’ possession that may be

 used to support their defenses.     Plaintiff’s counsel pointed out, however, that

 Defendants had agreed to produce, by June 1, 2020, “[a]ll non-privileged documents

 related to the Osceola County Circuit Court case, No. 16-14662-CK, including

 discovery materials; all of Defendants’ sales and financial reports related to the

 manufacturing, production, distribution, and sale of reusable canning lids from 2014

 to the present.” (Joint Status Report, ECF No. 26, PageID.444).

       Immediately after the December 30 hearing, the Court issued an order

 directing Defendants to “produce all documents subject to the voluntary production

 provision of the Joint Status Report” by January 6, 2021, and directing Mr. Morgan

 to “fully comply” with the October 27 order by January 8. (ECF No. 62). The Court

 also advised of its intent to award costs in favor of Plaintiff, directing Plaintiff’s

 counsel to file a petition for costs relating to the December 30 hearing. (Id. at

 PageID.877). The Court again admonished Mr. Morgan “that future failure to

 timely comply with the Court’s orders may result in additional sanctions,

 including contempt.” (Ibid.) (emphasis in original).




                                          12
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1503 Filed 04/15/21 Page 13 of 32




       Plaintiff timely filed the petition for costs relating to the successful show-cause

 motion, seeking $3,037.50. (ECF No. 63). Mr. Morgan did not respond to the petition.

 On January 4, 2021, the Court granted, in part, Plaintiff’s motion for summary

 judgment. (Mem. Op., ECF No. 64; Order, ECF No. 65). That motion had been filed

 on September 30, 2020 (see ECF No. 54), but Defendants failed to respond. The Court

 also issued a new Case Management Order, setting an April 12, 2021, trial date.

 (ECF No. 66).

       On January 8, 2020, Plaintiff filed another motion to extend the dates in the

 Case Management Order by sixty days, citing, in part, Defendants’ failure to timely

 produce initial disclosures and their non-compliance with Court orders.            (ECF

 No. 69). Mr. Morgan concurred in the relief requested. (See ECF No. 70). As a result,

 on January 11, 2021, the Court issued the Third Amended Case Management Order.

 (ECF No. 73). That order set an April 16, 2021, settlement conference and a June 21,

 2021, trial date. (Id. at PageID.923). The undersigned has advised the parties that

 the Court has no intention of granting further extensions.

       On January 15, 2021, Plaintiff filed a motion for an order requiring Defendants

 to deliver all materials that infringe Plaintiff’s intellectual property rights. (ECF

 No. 74). Plaintiff’s counsel consulted with Mr. Morgan prior to filing the motion, but

 they were unable to reach a resolution. (See ECF No. 75). Mr. Morgan failed to file

 a response to the motion, however; so, on February 2, 2021 – after the time for

 responding had expired – the Court scheduled a hearing for February 11, 2021.

 (Notice, ECF No. 83). On February 10, 2021, the Court issued a second notice

                                           13
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1504 Filed 04/15/21 Page 14 of 32




 regarding the February 11 hearing, adding Plaintiff’s petition for costs. (ECF No. 84).

 Mr. Morgan failed to appear for that hearing (Minutes, ECF No. 87), and he failed to

 contact the Court regarding his non-appearance. Accordingly, the Court issued a

 show-cause order requiring Mr. Morgan’s appearance on February 17, 2021, to offer

 an explanation as to why he should not be held in contempt or otherwise sanctioned

 for his failure to appear.13 (ECF No. 90). The Court noted that Mr. Morgan’s failure

 to appear “may result in the issuance of an arrest warrant.” (Id. at PageID.992)

 (emphasis in original). Undeterred by that admonition, Mr. Morgan failed to appear

 at the February 17 show-cause hearing. (Minutes, ECF No. 93).

       On February 16, the day before the show-cause hearing, Mr. Morgan filed a

 motion seeking a protective order suspending for one hour (from 11:00 a.m. to

 12:00 p.m.) the deposition of Defendant Norman Rautiola that was taking place that

 day, so that Mr. Morgan could attend a continued case evaluation in state court. (ECF

 No. 91).14 Plaintiff filed a response the next day, contending that the motion was both

 “moot and nonsensical,” and noting that “Defendants, and their counsel, prefer to

 play by their own rules. . . .” (ECF No. 92, PageID.997). Plaintiff pointed out that,

 on February 2, it had served Defendants with a subpoena scheduling Mr. Rautiola’s




  Mr. Morgan acknowledged receipt of the February 11 show-cause order through an
 13

 email notifying the undersigned’s staff of a conflict with the hearing date. Although
 Mr. Morgan was advised by return email that he would need to file a motion to seek
 an adjournment of the hearing, no such undertaking was filed.

 14The docket indicates that the motion was filed at 11:03 a.m. on February 16, 2021
 (see ECF No. 91 (Html receipt)).

                                           14
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1505 Filed 04/15/21 Page 15 of 32




 deposition for 9:00 a.m. on February 16 (a copy of the subpoena was filed at ECF

 No. 92-1). Plaintiff’s counsel sent Mr. Morgan an email reminder on February 12

 (ECF No. 92-2, PageID.1010), to which Mr. Morgan responded later that day raising

 for the first time a conflict he claimed to have with the 9:00 a.m. start, and seeking a

 later start.15 (Id. at PageID.1009-10). Counsel eventually agreed to a 10:30 a.m.

 start. (Id. at PageID.1007-08). Mr. Rautiola’s deposition began at 10:30 a.m., but

 Mr. Morgan left at 11:03 a.m. (filing his motion for a protective order at that time),

 and returning later that day to complete the deposition. (ECF No. 92, PageID.998).

       After Mr. Morgan failed to appear at the February 17 show-cause hearing, the

 undersigned judicial officer issued a Report and Recommendation, recommending

 that Mr. Morgan be held in contempt of Court. (ECF No. 94). That February 18

 Report and Recommendation advised Mr. Morgan that he had fourteen days in which

 to file objections, noting that “[f]ailure to file objections within the specified time

 waives the right to appeal the District Court’s order.” (Id. at PageID.1024). Mr.

 Morgan filed nothing. On March 5, 2021, the Honorable Hala Y. Jarbou adopted the

 Report and Recommendation and found Mr. Morgan in contempt, sanctioning him in

 the amount of $3,000.00. (Order, ECF No. 109). Judge Jarbou ordered that payment

 be made to the Clerk of the Court within thirty days. (Id. at PageID.1087). Mr.

 Morgan violated that order by failing to make the payment by the deadline.




 15Mr. Morgan noted that he utilizes an “Outlook rule” that ensures that he sees
 emails from designated senders. (ECF No. 92-2, PageID.1009). Presumably, that
 “rule” would allow Mr. Morgan to ensure he sees the Court’s ECF notices.
                                        15
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1506 Filed 04/15/21 Page 16 of 32




 Moreover, he failed to seek an extension of time for making the payment.         Also on

 February 18, the undersigned issued an order (ECF No. 95) granting Plaintiff’s

 motion to expedite (ECF No. 88) its motion to compel discovery (ECF No. 85). The

 order also directed Defendants to file a response to the motion to compel by 2:00 p.m.

 on February 22, and Defendant Rautiola to appear in person for a February 23

 omnibus hearing. (ECF No. 95, PageID.1026). Defendants filed their response late

 (ECF No. 97 (at 5:40 p.m.)), along with a motion to extend the deadline (ECF No. 98),

 which was granted (ECF No. 99).

       On February 23, 2021, the Court conducted a hearing on Plaintiff’s January 4

 petition for costs (ECF No. 63), Plaintiff’s January 15 motion for delivery of infringing

 materials (ECF No. 74), Plaintiff’s February 10 motion to compel discovery (ECF

 No. 85), and Defendants’ February 16 motion for protective order (ECF No. 91). (See

 Minutes, ECF No. 101). Counsel for all parties appeared, along with Mr. Rautiola.

       Mr. Morgan advised the Court at the outset of the hearing that Defendants did

 not oppose Plaintiff’s petition for costs (ECF No. 63) or Plaintiff’s motion for delivery

 of infringing materials (ECF No. 74). The Court raised the issue of whether the

 amount of costs Plaintiff sought ($3,037.50) was accurate in light of the fact that the

 invoice reflected a total cost of $2,625.00. Mr. Morgan acknowledged that he had not

 reviewed the invoice, and accordingly, had no opinion on the accuracy of the petition,

 but was prepared to pay whatever the Court ordered. Notwithstanding the fact that

 Defendants – and Mr. Morgan personally – had waived any issue in the petition by

 failing to file a response, the Court awarded the lesser amount. The Court granted

                                            16
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1507 Filed 04/15/21 Page 17 of 32




 Mr. Morgan’s request for thirty days in which to pay. Mr. Morgan was ordered to pay

 the costs “from his personal funds without reimbursement by his clients.” (ECF

 No. 102, PageID.1065).

       As the Court addressed the details of a proposed order regarding the delivery

 of infringing materials, Mr. Morgan raised several objections.          Most of these

 objections were deemed waived by the failure to file a response to the motion. The

 Court granted the motion, but required Plaintiff’s counsel to consult with Mr. Morgan

 on the language of a revised order. (See ibid.). Counsel could not come to agreement

 on that language, so the Court resolved the remaining issues during a status

 conference on March 1, 2021. (Minutes, ECF No. 106; Orders, ECF No. 107, 108).

       In the February 23 hearing, the Court noted that it was dismissing without

 prejudice Plaintiff’s motion to compel discovery (ECF No. 85) because Plaintiff failed

 to provide either a verbatim account of the discovery requests or a copy of the requests

 with the motion, as required by the local rules. See W.D. MICH. LCIVR 7.1(b). The

 Court also noted, however, the patent inadequacy of Defendants’ response to the

 motion, and inquired as to when Defendants would be producing the discovery

 requested.   Mr. Morgan advised the Court that he would provide the discovery

 responses approximately seven days after the hearing.           The Court dismissed

 Defendants’ motion for a protective order as moot.

       On March 9, 2021, Plaintiff filed another motion to compel discovery (ECF

 No. 110), with expedited consideration requested, raising issues left unaddressed

 from its February 10 motion to compel (ECF No. 85). The motion noted that, while

                                           17
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1508 Filed 04/15/21 Page 18 of 32




 some documents had been produced, the production was patently incomplete and

 Defendants had still not answered the interrogatories nor provided a formal response

 to the document requests. (ECF No. 110, PageID.1089-91). Mr. Morgan failed to

 provide a substantive response to Plaintiff counsel’s attempts to confer. (See ECF

 No. 111). On March 10, the Court scheduled a hearing on the motion for March 18,

 and ordered Defendants to file a response by March 17, noting that the failure to

 timely file a response may result in a summary disposition of the motion without

 hearing. (Notice, ECF No. 112).

          Mr. Morgan did timely file a response to the motion. (ECF No. 113). In his

 response, Mr. Morgan essentially asserted that Defendants had complied with their

 discovery obligations, and he provided the Court with undated copies of Defendants’

 responses to Plaintiff’s interrogatories and document requests. (See ECF No. 113,

 PageID.1114-18; see also ECF No. 113-1 (interrogatory responses), 113-7 (response to

 document requests)). During a March 18, 2021, hearing on the motion, Mr. Morgan

 conceded, in response to a question from the Court, that the discovery responses were

 not served until March 16, two days before the hearing.16 A number of issues were

 addressed in the hearing, and the Court directed counsel to meet at Plaintiff counsel’s

 office to work out the remaining issues with a status conference to follow, if necessary.

 (Minutes, ECF No. 116). The parties resolved the remaining issues, and the Court

 granted Plaintiff’s motion to withdraw its discovery motion. (See ECF No. 119, 121).




 16   The audio recording of that hearing is available upon request.

                                             18
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1509 Filed 04/15/21 Page 19 of 32




          During the March 18 hearing, the Court noted that, because the discovery

 responses had been provided after the motion to compel had been filed, Defendants

 would be required to pay the costs of bringing the motion, absent a finding that their

 conduct in that regard was substantially justified or some other circumstance making

 an award of costs unjust. See Fed. R. Civ. P. 37(a)(5)(A)(ii), (iii). This issue was left

 unresolved as a result of Plaintiff’s withdrawal of the motion to compel.

          On March 30, 2021, Plaintiff filed a second motion for an order to show cause,

 this time relating to Mr. Morgan’s failure to comply with the Court’s February 23,

 2021, order awarding $2,625.00 in costs. (ECF No. 123). Despite Plaintiff counsel’s

 efforts to confer prior to the filing of the motion, Mr. Morgan was not forthcoming

 with the payment. (See ECF No. 124). On that same date, the Court noticed a

 hearing for April 2. (ECF No. 125). Mr. Morgan failed to appear at the April 2

 hearing (Minutes, ECF No. 126), and he failed to contact the Court regarding his

 nonappearance – this was the fifth time he has failed to appear in Court as ordered.

 The Court issued a show-cause order requiring his appearance on April 6 to explain

 why he should not be held in contempt or otherwise sanctioned. (ECF No. 127).

          Mr. Morgan appeared for the April 6 hearing.17 He claimed that he had not

 seen the March 30 ECF Notice regarding the April 2 hearing because he had been

 involved in an arbitration all day and was too tired at the end of the day to check his

 emails. The undersigned notes, however, that, the Court admonished Mr. Morgan




 17   The audio recording of this hearing is available upon request.

                                             19
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1510 Filed 04/15/21 Page 20 of 32




 during the April 6 hearing for using his cell phone. Mr. Morgan responded by stating

 that he was “not using it as a phone,” but rather, that he was “looking at documents

 that were filed.” Mr. Morgan’s claim that he failed to check his emails during any

 period of time on March 30 after 2:19 p.m., when the hearing notice was filed (see

 ECF No. 125 (html receipt)), is implausible.

       Mr. Morgan claimed that he received a Covid vaccination on March 31, and

 that he was too sick in the days between that date and the April 2 hearing to view his

 email notices. While it is plausible that Mr. Morgan had a negative reaction to the

 vaccination, that he was so indisposed as to be unable to view emails on his cell phone

 for three days is not. The Court would certainly expect that, had that been the case,

 Mr. Morgan would have come to the show-cause hearing prepared to offer evidence of

 this illness, particularly given his poor track record regarding court appearances.

       At any rate, Mr. Morgan’s failure to check ECF filings falls well short of the

 Court’s expectations of counsel. Attorneys cannot simply avoid the consequence of an

 electronic filing by claiming an inability to view emails.

       When asked why he had not paid the $3,000.00 civil contempt sanction

 imposed by the Court, which was due April 5,18 Mr. Morgan claimed that he had

 attempted, unsuccessfully, on Saturday, April 3, to make the payment using the site

 “pay.gov.” He also stated that he called the Clerk’s Office to seek assistance. The




 18The thirty-day deadline for paying this sanction ran on April 4. Because that day
 was a Sunday, the deadline was automatically extended to April 5. See FED. R. CIV.
 P. 6(a)(1)(C).

                                           20
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1511 Filed 04/15/21 Page 21 of 32




 undersigned has reviewed the pay.gov site. It would be readily apparent to any

 intelligent person – attorney or lay person – that the site provides no mechanism for

 paying a civil contempt sanction. The only portal on pay.gov that arguably relates to

 the payment of fines to a district court is that labelled “United States District Courts

 Criminal Debts,” which plainly states that it is limited to making “criminal debt

 payments.”      See https://pay.gov/public/form/start/61006610 (last viewed April 13,

 2021). It is not reasonable to believe that Mr. Morgan, an attorney who has been in

 practice nearly forty years,19 would believe that he could use this site to pay a civil

 contempt sanction. The fact that he waited until nearly 10:00 a.m. on April 6 – the

 day after the deadline for payment and ninety minutes before the show-cause hearing

 began – to attempt contact with the Clerk’s Office is telling.

          When asked why he still had not paid the award of costs ordered on

 February 23, and which had been due March 25, Mr. Morgan stated that he had not

 yet received the funds from his client. Confronted by the fact that the February 23

 order required payment “from his personal funds without reimbursement by his

 clients” (ECF No. 102, PageID.1065), Mr. Morgan responded by simply by stating that

 “[he] didn’t take that into account.”20




 19   See www.kbmpc.com/attorney/kenneth-b-morgan (last viewed April 13, 2021).

 20On April 12, 2021, Mr. Morgan filed affidavits (ECF No. 130, 131), pursuant to the
 Court’s order of April 6 (ECF No. 129), in which he attests to having paid to the Clerk
 of the Court the $3,000.00 civil contempt sanction, as well as the two awards of costs
 in favor of Plaintiff without reimbursement from any client. (ECF No. 130,
 PageID.1487; ECF No. 131, PageID.1488).

                                           21
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1512 Filed 04/15/21 Page 22 of 32




       The undersigned asked Mr. Morgan why he had not responded to Plaintiff’s

 first motion for summary judgment, which had been filed September 30, 2020. 21 Mr.

 Morgan responded that his “best answer, the accurate answer” was that he was

 “engaged and overwhelmed by other matters.”          He also stated, however, that

 “aspects” of that motion would have been granted, even if he had presented the best

 arguments he could muster on behalf of Defendants.

                                         Discussion

 I.    Civil Contempt

       It is settled law that federal courts have the inherent authority to punish those

 who violate court orders.    See, e.g., Int’l Union, United Mine Workers of Am. v.

 Bagwell, 512 U.S. 821, 831 (1994). “Courts independently must be vested with ‘power

 to impose silence, respect, and decorum, in their presence, and submission to their

 lawful mandates, and . . . to preserve themselves and their officers from the approach

 and insults of pollution.’ ” Id. (quoting Anderson v. Dunn, 6 Wheat. 204, 227, 5 L. Ed.

 242 (1821)). The Supreme Court described the nature and necessity of the contempt

 power in Gompers v. Buck’s Stove & Range Co.:

       [W]hile it is sparingly to be used, yet the power of courts to punish for
       contempts is a necessary and integral part of the independence of the
       judiciary, and is absolutely essential to the performance of the duties
       imposed on them by law. Without it they are mere boards of arbitration,
       whose judgments and decrees would be only advisory.

       If a party can make himself a judge of the validity of orders which have
       been issued, and by his own act of disobedience set them aside, then are



  This was the deadline set by the Court for filing dispositive motions. (See Initial
 21

 Case Management Order, ECF No. 28, PageID.449).
                                       22
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1513 Filed 04/15/21 Page 23 of 32




       the courts impotent, and what the Constitution now fittingly calls the
       ‘judicial power of the United States’ would be a mere mockery.

 221 U.S. 418, 450 (1911).

       Criminal contempt is governed by 18 U.S.C. § 401.22 It provides, in pertinent

 part, that federal courts “shall have power to punish by fines or imprisonment, or

 both, at its discretion, such contempt of its authority, and none other, as . . .

 [d]isobedience or resistance to its lawful writ, process, order, rule, decree, or

 command.” Id. Civil contempt, however, remains a creature of the court’s inherent

 power. See Spallone v. United States, 493 U.S. 265, 276 (1990) (“[T]he District Court

 [is] entitled to rely on the axiom that ‘courts have inherent power to enforce

 compliance with their lawful orders through civil contempt.’ ” (quoting Shillitani v.

 United States, 384 U.S. 364, 370 (1966)). “Contempts are neither wholly civil nor

 altogether criminal. And ‘it may not always be easy to classify a particular act as

 belonging to either one of these two classes. It may partake of the characteristics of

 both.’ ” Gompers, 221 U.S. at 441 (quoting Bessette v. W.B. Conkey Co., 194 U.S. 324,

 329 (1904)).

       The principle purpose of criminal contempt is punitive, “to vindicate the

 authority of the court.” Gompers, 221 U.S. at 441. Civil contempt, on the other hand,

 is remedial and is imposed “for the benefit of the complainant.” Id.; see also United




 22If the Court pursues criminal contempt, it must appoint a prosecutor and afford the
 accused a jury trial. See FED. R. CRIM. P. 42(a); see also Bloom v. State of Illinois, 391
 U.S. 194, 210 (1968) (holding that those charged with criminal contempt have a right
 to a jury trial, unless it is being pursued as a “petty” offense (one punishable by
 incarceration of six months or less)).
                                            23
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1514 Filed 04/15/21 Page 24 of 32




 States v. United Mine Workers of Am., 330 U.S. 258, 303-04 (1947) (The purpose of

 civil contempt is “to coerce the defendant into compliance with the court’s order, and

 to compensate the complainant for losses sustained.” (citing Gompers, 221 U.S. at

 448, 449)). “[A] contempt is considered civil when the punishment is wholly remedial,

 serves only the purposes of the complainant, and is not intended as a deterrent to

 offenses against the public.” McCrone v. United States, 307 U.S. 61, 64 (1939). In

 addition, “[t]he award of attorney’s fees and expenses to a successful movant may be

 appropriate in a civil contempt proceeding.” TWM Mfg. Co. v. Dura Corp., 722 F.2d

 1261, 1273 (6th Cir. 1983).

         Given the facts and circumstances of this case, Mr. Morgan’s contumacious

 conduct falls squarely within the scope of criminal contempt. Nevertheless, the

 undersigned recommends that the Court utilize the procedures under civil contempt,

 keeping in mind that this would be Mr. Morgan’s second contempt citation in this

 case.

         The undersigned believes that civil contempt, with a significant sanction, may

 be sufficient to effectively remediate the harm caused by his continued misconduct,

 vindicate the Court’s orders, and provide the necessary incentive to obtain his future

 compliance with the Court’s orders. The standards for civil contempt require a

 showing “by clear and convincing evidence that [the alleged contemnor] ‘violated a

 definite and specific order of the court requiring [him] to perform . . . a particular act

 or acts with knowledge of the court’s order.’ ” Rolex Watch U.S.A., Inc. v. Crowley, 74

 F.3d 716, 720 (6th Cir. 1996) (quoting N.L.R.B. v. Cincinnati Bronze, Inc., 829 F.2d

                                            24
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1515 Filed 04/15/21 Page 25 of 32




 585, 590 (6th Cir. 1987)). Based on the certified facts contained herein, the standard

 for civil contempt has been met.


 II.    Default Judgment

        There are a number of sanctions available to the Court for violations of its

 orders. See, e.g., Bank One of Cleveland, N.A. v. Abbe, 916 F.2d 1067, 1073 (6th Cir.

 1990). Rule 16 provides, in pertinent part, that the Court may, on its own, “issue

 any just orders, including those authorized by Rule 37(b)(2)(ii)-(vii), if a party or its

 attorney . . . fails to obey a scheduling or other pretrial order.”        F ED. R. CIV.

 P. 16(f)(1)(C).   Rule 37 sanctions include a contempt sanctions, see FED. R. CIV.

 P. 37(b)(2)(A)(vii, as recommended above. Those sanctions also include “rendering a

 default judgment against a disobedient party.” F ED. R. CIV. P. 37(b)(2)(A)(vi).

        Default judgment is a sanction of last resort. Abbe, 916 F.2d at 1073 (citing

 Regional Refuse Sys. v. Inland Reclamation Co., 842 F.2d 150, 153-54 (6th Cir. 1988)).

 The Sixth Circuit has recently reiterated the four factors to consider in determining

 whether to impose a case-terminating sanction: (1) “whether the disobedient party

 acted in willful bad faith”; (2) “whether the opposing party suffered prejudice”;

 (3) “whether less drastic sanctions were imposed or considered”; and (4) “whether the

 court warned the disobedient party that failure to cooperate could result in a default

 judgment.” KCI USA, Inc. v. Healthcare Essentials, Inc., 801 Fed. App’x 928, 934 (6th

 Cir. 2020); see Abbe, 916 F.2d at 1079 (same). Default judgments are reviewable only

 for abuse of discretion. See KCI USA, 801 Fed. App’x at 934; Regional Refuse Sys.,

 842 F.2d at 154 (citations omitted).
                                            25
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1516 Filed 04/15/21 Page 26 of 32




       The undersigned recommends that the Court impose the sanction of default

 judgment. The first three factors strongly militate in favor of rendering a default

 judgment in this case, and there have been sufficient warnings of potential additional

 sanctions to satisfy the intent and purpose of the fourth factor.

       A.     There is Evidence of Willful Bad Faith

       There is clear and convincing evidence of willful bad faith on the part of

 Defendants and their counsel, Mr. Morgan. It must be noted at the outset of this

 analysis that the parties have made no secret of the fact that there is bad blood

 between them. They have been involved in previous protracted litigation in this

 Court and in the Osceola Circuit Court.

       As evident from a review of the certified facts outlined above, Defendants

 conduct in this case leads to the unavoidable conclusion that they have engaged in a

 strategic, concerted plan to obfuscate and delay the proceedings. The record also

 indicates that this conduct may be motivated by the fact that Defendants have few,

 if any, viable defenses to most of the claims raised in Plaintiff’s complaint, and they

 have continued to profit from the sale of infringing product. Defendants failed to

 respond in any way to Plaintiff’s first motion for summary judgment, which was

 granted in large part after careful review by this Court. Mr. Morgan’s explanation

 for that failure rings hollow, and his concession that “aspects” of the motion would

 have been granted anyway speaks volumes.




                                           26
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1517 Filed 04/15/21 Page 27 of 32




       Throughout the discovery process in this case, Defendants have failed to timely

 meet their discovery obligations. After agreeing to produce certain initial disclosures

 by June 1, 2020, they failed to produce that material until January of this year, and

 only then after considerable litigation and repeated orders to produce. (see ECF

 No. 50, 62). Moreover, throughout that litigation, Defendants have never offered a

 valid objection or reason for withholding the documents and information they agreed

 to produce at the outset of this case.

       Defendants, through counsel, have consistently failed to cooperate – or even

 respond – to Plaintiff counsels’ efforts to confer on the discovery disputes and other

 potential motions. With few exceptions, Defendants also failed to file a response to

 those motions, and then usually conceded the issues during the hearings that

 followed. This conduct served no purpose but to cause significant, needless delay in

 the proceedings.

       Defendants’ Answer to the Complaint and to the Amended Complaint each was

 filed late, and then only after Plaintiff filed an application for default. Moreover, both

 answers were largely unresponsive to the factual allegations in the complaints. Of

 the 145 paragraphs in the answers, 117 contained the same non-responsive assertion

 of a lack of sufficient information to form a belief regarding the truth of the

 allegations.   These included responses to specific factual allegations regarding

 Defendant Norman Rautiola, with whom Defendants’ counsel had ready access

 throughout this case, at least by telephone. Defendants’ efforts to blame the Covid-

 19 pandemic for being unable to obtain the information needed to provide a

                                            27
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1518 Filed 04/15/21 Page 28 of 32




 substantive response to the complaint are incongruous.          Defendants’ specious

 assertion of lack of knowledge regarding the previous cases they cited, and which

 pleadings were attached to their motion to dismiss, is evidence of willful bad faith.

       Defendants’ counsel, Mr. Morgan, has failed to appear for scheduled hearings

 no less than five times. These failures to appear have required the scheduling and

 conduct of a number of show-cause hearings, resulting in significant additional,

 needless delay. Moreover, Mr. Morgan’s various excuses are not credible. There is a

 reason other than those asserted for his contumacious conduct – that reason appears

 to be related to a concerted effort to delay and obfuscate.

       B.     Plaintiff Has Suffered Prejudice

       Plaintiff has unquestionably suffered prejudice by Defendants’ contumacious

 conduct. Plaintiff has a right to the “just, speedy, and inexpensive” adjudication of

 this case. FED. R. CIV. P. 1. The record demonstrates that the proceedings in this

 case have been anything but just, speedy, and inexpensive. Defendants bear the

 primary responsibility for this.

       This case has been pending some 28 months. Defendants’ dilatory tactics

 included repeated failures to respond to discovery requests, requiring the filing of

 meritful motions to compel; repeated failures (or refusals) to cooperate with the

 Rule 7.1(d) conferral process; and repeated failures to respond to motions, waiting

 until the hearing to concede the issues. Defendants’ counsel, Mr. Morgan, recently

 conceded that “aspects” of Plaintiff’s first motion for summary judgment would have

 been granted, even if a proper response had been filed. Yet, Defendants did and said

                                           28
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1519 Filed 04/15/21 Page 29 of 32




 nothing at the time, leaving it to the Court to sort it out. This demonstrates not only

 a deliberate, concerted effort to delay these proceedings, but also that Plaintiff has

 suffered prejudice.

       Moreover, Defendants’ conduct demonstrates an intent to obfuscate. As noted

 above, the non-responsive answers to the factual allegations in the complaint

 necessarily hampers Plaintiff’s ability to conduct discovery and to prepare for trial.

 Defendants’ failure to cooperate in discovery exacerbates that harm. Meanwhile, Mr.

 Morgan continues to assert, during hearings, that Defendants’ affirmative defense of

 res judicata will ultimately prevent the Court from entering final judgment on the

 claims for which summary judgment has already been granted.              Mr. Morgan

 represented to the Court some time ago that the filing of Defendants’ motion for

 summary judgment on that issue was imminent. No such undertaking has been filed

 to date.

       Defendants apparently continued to profit from these delays at Plaintiff’s

 expense.   Until the Court granted Plaintiff’s motion for delivery of infringing

 materials on March 4, 2021, Defendants presumably continued the manufacture and

 sale of infringing product.

       C.     The Court Has Imposed Intermediate Sanctions

       As outlined in the certified facts above, the Court has imposed a number of

 intermediate sanctions, both in the form of civil contempt to obtain Mr. Morgan’s

 compliance with Court orders, and in the award of costs under Rule 37(a)(5)(A) to

 encourage Defendants’ compliance with their discovery obligations. To date, some

                                           29
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1520 Filed 04/15/21 Page 30 of 32




 $13,000.00 in sanctions has been imposed. Unfortunately, these sanctions have not

 had their desired effect.

       D.     The Court Warned Defendants of Additional Sanctions

       The undersigned is unaware of any specific warning to Defendants that their

 continued contumacious conduct may result in a default judgment. Defendants have,

 however, been warned a number of times of the potential for additional sanctions.

 Even the prospect of an arrest warrant had no apparent effect on Mr. Morgan’s

 conduct. It is hard to imagine that a specific warning regarding default judgment

 would have been any more effective.

                                     Conclusion

       Having found repeated violations of this Court’s orders, the undersigned

 judicial officer recommends that Mr. Morgan be held in contempt of court under

 Rule 37(b)(2)(A)(vii).   The undersigned recommends that the Court impose a

 monetary sanction in the amount of $20,000.00. In reaching this proposed figure, the

 undersigned has considered not only the seriousness and pervasiveness of Mr.

 Morgan’s contumacious conduct, but also the fact that the nearly $13,000.00 in

 sanctions to date have had no apparent effect.

       In addition, and for the reasons stated herein, the undersigned judicial officer

 recommends that the Court render a default judgment against Defendants under

 Rule 37(b)(2)(A)(vi).

       Moreover, Rule 37 provides that, “[i]nstead of or in addition to” the sanctions

 recommended above, “the court must order the disobedient party, the attorney

                                          30
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1521 Filed 04/15/21 Page 31 of 32




 advising that party, or both to pay the reasonable expenses, including attorney’s fees,

 caused by the failure, unless the failure was substantially justified or other

 circumstances make an award of expenses unjust.”           Fed. R. Civ. P. 37(b)(2)(C)

 (emphasis supplied).    Accordingly, the undersigned recommends that the Court

 award Plaintiff’s costs, pursuant to Rule 37(b)(2)(C), relating to the following matters,

 which have not yet been subject to any award of costs:


       (1)    the February 17, 2021, show cause hearing in which Mr. Morgan
              failed to appear (Minutes, ECF No. 93);

       (2)    Plaintiff’s March 9, 2021, motion to compel discovery (ECF
              No. 110) and the March 18, 2021, hearing on that motion
              (Minutes, ECF No. 116);

       (3)    Plaintiff’s March 30, 2021, motion for a show-cause order (ECF
              No. 123), and the April 2 hearing on that motion in which Mr.
              Morgan failed to appear (Minutes, ECF No. 126);

       (4)    the April 6, 2021, show-cause hearing (Minutes, ECF No. 128);
              and

       (5)    the April 30, 2021, show-cause hearing scheduled before the
              Honorable Hala Y. Jarbou.

 It is further recommended that the Court refer the determination of the amount of

 the Rule 37(b)(2)(C) costs to the undersigned.




                                            31
Case 1:18-cv-01377-HYJ-PJG ECF No. 134, PageID.1522 Filed 04/15/21 Page 32 of 32




        OBJECTIONS to this Report and Recommendation must be filed with the

 Clerk of Court within fourteen days of the date of service of this notice. 28 U.S.C.

   636(b)(1)(C). Failure to file objections within the specified time waives the right to

 appeal the District Court s order. See Thomas v. Arn, 474 U.S. 140 (1985); United

 States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                Respectfully submitted,


 Date: April 15, 2021                           /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                           32
